DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 10-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for installing an interference fit component within a bore of a component comprising threading a drive screw into a threaded insert upon which an interference fit component has been at least partially disposed; and rotating the drive screw in order to pull the threaded insert, upon which the interference fit component is disposed, into the bore of the component.
The most relevant prior art attributed to Kirilichin et al. (US 10,040,182 B2) discloses a system and method for installing a manifold plug into a component comprising locating an interference fit component (3) at least partially onto a threaded insert (5) (figs. 1A-1D, col. 3, lines 45-50); locating a drive screw (20) though a bore of the component (36), the drive screw (20) defines an axis of rotation (fig. 2C); threading the drive screw (20) into the threaded insert (5) (figs. 2C, col. 4, lines 15-17); and rotating the drive screw (20) about the axis of rotation (figs. 2C-2D, col. 4, lines 15-22). Kirilichin fails to disclose or fairly suggest rotation of the drive screw pulling the threaded insert and the interference fit component into the bore of the component. Instead, Kirilichin suggests pushing the assembled interference fit component and threaded insert into the bore of the component rather than pulling the assembled interference fit component and threaded insert into the bore of the component as required of applicant’s claimed invention.
Applicant’s claimed invention requires the affirmative method step, inter alia, of rotating the drive screw about the axis of rotation, rotation of the drive screw pulling the 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lee A Holly/Primary Examiner, Art Unit 3726